         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



MICHAEL PICARD,
                                                              No. 19 Civ. 3059 (DLC)
               Plaintiff,

       – against –                                            PLAINTIFF’S PROPOSED
                                                              FINDINGS OF FACT AND
DARCEL D. CLARK, in her official capacity
                                                              CONCLUSIONS OF LAW
as District Attorney for Bronx County,
MICHAEL MAGLIANO, in his official
capacity as Chief of Public Safety for the New
York Unified Court System,

              Defendants.




       Pursuant to this Court’s Order dated January 24, 2020, Doc. 40, Plaintiff Michael Picard,

by and through his undersigned attorney, respectfully submits the following proposed findings of

fact and conclusions of law.

                                     FINDINGS OF FACT

                                             The Act

       1.      New York Penal Law § 215.50(7) (the “Act”) states in relevant part:

               A person is guilty of criminal contempt in the second degree when he engages in
               any of the following conduct:
                ...
                On or along a public street or sidewalk within a radius of two hundred feet of any
               building established as a courthouse, he calls aloud, shouts, holds or displays
               placards or signs containing written or printed matter, concerning the conduct of a
               trial being held in such courthouse or the character of the court or jury engaged in
               such trial or calling for or demanding any specified action or determination by
               such court or jury in connection with such trial.

                Criminal contempt in the second degree is a class A misdemeanor.


                                                 1
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 2 of 14




                                            The Parties

       2.      Plaintiff Michael Picard is a resident of South Windsor, Connecticut. Affidavit of

Michael Picard ¶ 2.

       3.      Defendant Darcel D. Clark is the District Attorney for Bronx County, New York.

Answer of Defendant Darcel D. Clark ¶ 6, Doc. 37. District Attorney Clark’s office is located at

198 E. 161st Street, Bronx, New York 10451. Id. She is sued in her official capacity. Complaint

¶ 6.

       4.      Defendant Michael Magliano is the Chief of Public Safety for the New York

Unified Court System. Complaint ¶ 7; Answer of Defendant Michael Magliano ¶ 7, Doc. 36. He

manages the court system’s Department of Public Safety, which oversees the delivery of court

security services to courts throughout New York State. Complaint ¶ 7; Magliano Answer ¶ 7.

Chief Magliano’s office is located at 25 Beaver Street, Room 810, New York, NY 10004.

Complaint ¶ 7; Magliano Answer ¶ 7. He is sued in his official capacity. Complaint ¶ 7.

                                The Events of December 4, 2017

       5.      Since 2016, Picard has advocated jury nullification by handing out flyers on

public sidewalks outside courthouses throughout the northeast United States. Id. ¶ 3.

       6.      Picard advocates for jury nullification because he believes that it is an effective

means to protest unjust laws. Picard advocates outside courthouses because he believes it is the

most relevant location to inform the public about jury nullification. Id.

       7.      Picard does not research which trials are occurring before visiting a courthouse to

advocate jury nullification. Id. ¶ 4. Rather, he picks locations based on convenience. Id.

       8.      Picard has never attempted to influence a juror’s vote in a particular case. Id.




                                                 2
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 3 of 14




        9.        Picard performs his jury nullification advocacy by standing on public sidewalks

outside courthouses and offering flyers to any interested individual who passes by. Id. ¶ 5. He

has handed out flyers about jury nullification on approximately a dozen different occasions

outside various courthouses. Id.

        10.       On December 4, 2017, Picard traveled to the Bronx County Hall of Justice,

located at 265 East 161 Street, Bronx, New York 10451, to advocate jury nullification. Joint

Pretrial Order, Statement of Stipulated Facts ¶ 1, Doc. TK; Picard Affidavit ¶ 6.

        11.       At about 8 a.m. on December 4, 2017, Picard stood on the public sidewalk on the

north side of East 161 Street, between Sherman Avenue and Morris Avenue, outside the main

entrance to the Bronx Hall of Justice. Statement of Stipulated Facts ¶ 2; Picard Affidavit ¶ 7.

        12.       While standing at that location at about 8 a.m. on December 4, 2017, Picard held

a single sign with the following wording: “Jury Info”. Statement of Stipulated Facts ¶ 3; Picard

Affidavit ¶ 8; Plaintiff’s Exhibit 1.

        13.       At the same time and place, Picard had in his possession flyers with the following

wording: “No Victim? No Crime. Google Jury Nullification” on one side and “‘One has a moral

responsibility to disobey unjust laws’ –Martin Luther King Jr.” on the other side. Statement of

Stipulated Facts ¶ 4; Picard Affidavit ¶ 9; Plaintiff’s Exhibit 2.

        14.       Picard handed flyers to about four pedestrians. Picard did not ask any of these

individuals whether they were active jury members. Statement of Stipulated Facts ¶ 5; Picard

Affidavit ¶ 10.

        15.       Picard was not aware of any particular cases in which jurors were being

impaneled or serving at the time. He did not discuss any particular criminal proceedings with

anyone outside the courthouse on December 4, 2017. Picard Affidavit ¶ 11.



                                                   3
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 4 of 14




       16.     At approximately 8:05 a.m., a New York State Court Officer approached Picard

and informed him that it is against the law to distribute flyers about jury nullification within 200

feet of a courthouse. The officer asked Picard several times to move and warned Picard that he

would be arrested if he did not move at least 200 feet from the courthouse. Statement of

Stipulated Facts ¶ 6; Picard Affidavit ¶ 12.

       17.     Picard refused to move, stating that he was standing on a public sidewalk and was

permitted to distribute his informational flyers advocating jury nullification. Statement of

Stipulated Facts ¶ 7; Picard Affidavit ¶ 13.

       18.     New York State Court Officer Sergeant Vincent Allis then took Picard into

custody for allegedly violating the Act. Picard was placed in a holding cell inside the Bronx

County Hall of Justice. Statement of Stipulated Facts ¶ 8; Picard Affidavit ¶ 14.

       19.     Picard remained in the custody of New York State Court Officers until

approximately 12:40 p.m. on December 4, 2017. He was then transferred to the custody of the

New York City Police Department, and was released from police custody at approximately 6:00

p.m. on December 4, 2017. Picard Affidavit ¶ 15.

       20.     The Affidavit in Support of Declining/Deferring Prosecution against Picard

identifies the charge as N.Y. Penal Law 215.50(7). Picard Affidavit ¶ 20; Plaintiff’s Exhibit 3.

Under “Reason(s) for declining/deferring prosecution” it states:

               The people decline to prosecute the instant matter due to insufficient evidence. On
               December 4, 2017, at 8:05am, arresting officer observed defendant on the
               sidewalk in front of the courthouse, holding and displaying a sign with the words
               printed JURY INFORMATION, and displaying pamphlets stating NO VICTIM
               NO CRIME. When the arresting officer approached Defendant and informed him
               that he needed to be 200 feet away from the courthouse to protest, the defendant
               refused to move. Since the officer did not measure the distance between defendant
               and the courthouse, the People have insufficient evidence to meet their burden of
               proof at trial and as such, the charges must be dismissed.”



                                                  4
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 5 of 14




Statement of Stipulated Facts ¶ 9; Picard Affidavit ¶ 20; Plaintiff’s Exhibit 3.

        21.       Picard fears that he will be arrested and prosecuted for violating the Act if he

again advocates jury nullification within 200 feet of a courthouse in New York State. Picard

Affidavit ¶ 21.

        22.       Picard has not advocated jury nullification within 200 feet of a New York

courthouse since his arrest on December 4, 2017. Were it not for the Act, Picard would continue

his jury nullification advocacy outside New York courthouses, including in particular the Bronx

Hall of Justice. Picard Affidavit ¶ 22.

                                      CONCLUSIONS OF LAW

        I.        Picard has standing to challenge the Act.

        1.        To establish Article III standing, a plaintiff must have “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Melito v. Experian Mktg. Solutions, Inc., 923 F.3d

85, 92 (2d Cir. 2019) (citation omitted).

        2.        Under the relaxed standing rules applied to First Amendment pre-enforcement

challenges, a plaintiff may bring a pre-enforcement challenge if he establishes: an intention to

engage in a course of conduct arguably affected with a constitutional interest; that the course of

conduct is arguably proscribed by the challenged statute; that there exists a credible threat of

prosecution under the challenged statute. Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159,

162 (2014).

        3.        Picard has established his standing to challenge the Act. He has testified that he

intends to engage in a course of conduct protected by the First Amendment and at least arguably




                                                    5
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 6 of 14




proscribed by the Act—namely, advocating jury nullification within 200 feet of a New York

courthouse.

       4.      Picard’s prior arrest and brush with prosecution for engaging in precisely this

activity demonstrate that it is reasonable for him to fear that he will be arrested against if he

continues his jury nullification advocacy outside New York courthouses.

       II.     The Act is facially unconstitutional because it imposes a content-based
               restriction on speech in a traditional public forum.

       5.      Speech concerning the operation of the judicial system is political speech lying at

the heart of the First Amendment. Indeed, “it would be difficult to single out any aspect of

government of higher concern and importance to the people than the manner in which criminal

trials are conducted.” Richmond Newspapers, Inc. v. Va., 448 U.S. 555, 575 (1980).

       6.      “[T]he First Amendment squarely protects speech concerning judicial proceedings

and public debate regarding the functioning of the judicial system, so long as that speech does

not interfere with the fair and impartial administration of justice.” United States v. Heicklen, 858

F. Supp. 2d 256, 274 (S.D.N.Y. 2012).

       7.      Public streets and sidewalks surrounding a courthouse are traditional public

forums. “Public places historically associated with the free exercise of expressive activities, such

as streets, sidewalks, and parks, are considered, without more, to be public forums.” United

States v. Grace, 461 U.S. 171, 177 (1983) (citations and internal quotation marks omitted). These

traditional public forums do “not lose [their] historically recognized character” simply because

they abut a courthouse. Id. at 180

       8.       In a traditional public forum, “[t]he government’s ability to permissibly restrict

expressive conduct is very limited: the government may enforce reasonable time, place, and

manner regulations as long as the restrictions ‘are content-neutral, are narrowly tailored to serve

                                                  6
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 7 of 14




a significant government interest, and leave open ample alternative channels of

communication.’” Id. at 177 (quoting Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460

U.S. 37, 45 (1983)).

       9.      “Government regulation of speech is content based if a law applies to particular

speech because of the topic discussed or the idea or message expressed. This commonsense

meaning of the phrase ‘content based’ requires a court to consider whether a regulation of speech

‘on its face’ draws distinctions based on the message a speaker conveys.” Reed v. Town of

Gilbert, 135 S. Ct. 2218, 2227 (2015) (citations omitted).

       10.     Content-based restrictions on speech in a traditional public forum are subject to

strict scrutiny. Hotel Emps. & Rest. Emps. Union v. City of N.Y. Dep’t of Parks & Recreation,

311 F.3d 534, 544–46 (2d Cir. 2002). Such regulations “are presumptively invalid.” R.A.V. v.

City St. Paul, 505 U.S. 377, 382 (1992). To survive strict scrutiny, the State must demonstrate

that the restriction is “the least restrictive means of achieving a compelling state interest.”

McCullen v. Coakley, 573 U.S. 464, 478 (2014). This “is the most demanding test known to

constitutional law.” City of Boerne v. Flores, 521 U.S. 507, 534 (1997). “[I]f a less restrictive

means is available for the Government to achieve its goals, the Government must use it.” United

States v. Playboy Entm’t Grp., 529 U.S. 803, 815 (2000).

       11.     The Act expressly imposes a content-based restriction on speech in traditional

public forums: It criminalizes speech, on public streets and sidewalks, about trials taking place

inside a nearby courthouse.

       12.     As a content-based restriction on speech in a traditional public forum, the Act is

subject to strict scrutiny, and the State bears the burden of demonstrating that it is the least

restrictive means for advancing a compelling government interest. Hotel Emps., 311 F.3d at 545.



                                                   7
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 8 of 14




       13.     The State cannot meet its burden under strict scrutiny. Although the State has a

compelling interest in protecting judicial proceedings from improper outside influence, the Act is

not the least speech restrictive means protecting that interest.

       14.     The State has plenty of tools at its disposal to protect this interest without

criminalizing speech, on public streets and sidewalks, about the operation of the criminal justice

system. New York law already makes it a crime to intentionally tamper with a juror or witness in

a pending trial. N.Y. Penal Law § 215.25; id. § 215.10. New York also makes it a crime to

intentionally obstruct the administration of law “by means of intimidation, physical force or

interference, or . . . any independently unlawful act.” Id. § 195.05.

       15.     The State could also impose content-neutral time, place, or manner restrictions on

speech near courthouses. In a traditional public forum, a “regulation of the time, place, or

manner of protected speech must be narrowly tailored to serve the government's legitimate,

content-neutral interests but . . . need not be the least restrictive or least intrusive means of doing

so.” Ward v. Rock Against Racism, 491 U.S. 781, 798 (1989). This intermediate scrutiny is more

lenient than the strict scrutiny applied to content-based restrictions on speech. “So long as the

means chosen are not substantially broader than necessary to achieve the government’s

[important] interest,” a time, place, or manner regulation “will not be invalid simply because a

court concludes that the government's interest could be adequately served by some less-speech-

restrictive alternative.” Id. at 800. For example, the State could likely prohibit the use of sound

trucks within a certain distance of the courthouse during operational hours. See Verlo v.

Martinez, 820 F.3d 1113, 1137 n.9 (10th Cir. 2016).

       16.     To take another example, the State could prohibit picketing and parading near a

courthouse with the intent to obstruct justice. Other States and the Federal Government have



                                                   8
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 9 of 14




enacted such anti-picketing laws. See 18 U.S.C. § 1507 (prohibiting “picket[ing] or parad[ing]”

near a courthouse “with the intent of interfering with, obstructing, or impeding the administration

of justice, or with the intent of influencing any judge, juror, witness, or court officer”); La. Stat.

Ann. § 14:401 (same); Mass. Gen. Laws ch. 268, § 13A (same). In Cox v. Louisiana (Cox II),

379 U.S. 559 (1965), the Supreme Court upheld Louisiana’s anti-picketing law against a facial

First Amendment challenge. These anti-picketing laws satisfy intermediate scrutiny because they

are “narrowly drawn” to the government’s overriding interest in preventing the “influence or

domination” of judicial proceedings “by either a hostile or friendly mob.” Id. at 562.

        17.     The Act differs from these anti-picketing laws in at least two key respects. First,

whereas the Act is facially content based, the anti-picketing laws are facially content neutral. Cf.

March v. Mills, 867 F.3d 46, 59–60 (1st Cir. 2017) (holding that a specific intent requirement

does not make a law content based). Thus, the anti-picketing laws are not subject to strict

scrutiny. Second, the anti-picketing laws prohibit picketing and parading with the criminal

“intent of interfering with, obstructing, or impeding the administration of justice.” Cox II, 379

U.S. at 560. The Act here does not require the government to demonstrate that the defendant

acted with specific criminal intent. This is a critical distinction. “[T]he lack of a specific intent

requirement heightens the discrepancy” between speech that legitimately threatens the

administration of justice and the Act’s “intrusion on protected activities.” NAACP Anne Arundel

Cty. Branch v. City of Annapolis, 133 F. Supp. 2d 795, 812 (D. Md. 2001); see also, e.g., United

States v. Sayer, 748 F.3d 425, 435 (1st Cir. 2014) (upholding the federal interstate stalking

statute against an overbreadth challenge on the ground that the statute “clearly targets conduct

performed with serious criminal intent”). Unlike the anti-picketing laws, the Act makes it a crime

for a solitary individual to stand across the street from a courthouse with a sign protesting a



                                                   9
        Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 10 of 14




pending death penalty prosecution, even if the individual has no apparent intent or ability to

obstruct justice. The Act’s sweeping restriction on speech is far more burdensome than necessary

to prevent a “mob” from influencing a judicial proceeding.

       18.     In addition to establishing content-neutral restrictions on speech near its

courthouses, the State could impose content-based restrictions on speech in the courthouses

themselves. Following other courts, the Second Circuit has held “that the interior of a courthouse

is not a public forum.” Huminski v. Corsones, 396 F.3d 53, 91 (2d Cir. 2005). The court reached

the same conclusion regarding the “parking lots adjacent to the courthouse (and the courthouse

grounds generally) . . . . [o]ther than abutting public streets and sidewalks.” Id. In the courthouse

itself and on courthouse grounds, the State is free to prohibit speech concerning pending judicial

proceedings, so long as the regulations are reasonable in light of the courthouse’s function and

viewpoint neutral. Id.

       19.     Finally, courts have the authority to instruct jurors to disregard extrajudicial

statements they may have heard about a pending case. “[O]ur judicial system rests, in part, on the

belief that jurors every day follow much more difficult instructions, for instance, instructions to

disregard eyewitness testimony that they just hear and ignore evidence that they just saw. It is

just as reasonable to trust that jurors will follow a judge’s instruction to accept the law as

explained by the judge and disregard the contents of a pamphlet handed to them by a leafleteer

outside the courthouse.” Heicklen, 858 F. Supp. 2d at 275 n.23.

       20.     Because it is not the least restrictive means for advancing the State’s interest in

protecting the administration of justice against improper influence, the Act fails strict scrutiny.

       21.     The Act cannot even satisfy intermediate scrutiny, because it is not narrowly

drawn to the State’s interest in protecting judicial proceedings from improper influence. The



                                                  10
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 11 of 14




State “has available to it a variety of approaches that appear capable of serving its interests,”

without suppressing political speech on public streets and sidewalks. McCullen, 573 U.S. at 494.

For example, the State could impose appropriate restrictions on courthouse grounds, it could step

up enforcement of laws prohibiting jury tampering and witness tampering, or it could pass laws

restricting picketing and parading near a courthouse with the specific intent to obstruct justice.

Although the Act may be easier to enforce than laws requiring the government to demonstrate

specific criminal intent, “the government must demonstrate that alternative measures that burden

substantially less speech would fail to achieve the government’s interests, not simply that the

chosen route is easier.” Id. at 495.

        III.    The Act is substantially overbroad.

        22.     A law that infringes First Amendment freedoms “may be invalidated as overbroad

if a substantial number of its applications are unconstitutional, judged in relation to the statute’s

plainly legitimate sweep.” United States v. Stevens, 559 U.S. 460, 473 (2010) (citation and

internal quotation marks omitted). The Supreme Court “provided this expansive remedy out of

concern that the threat of enforcement of an overbroad law may deter or ‘chill’ constitutionally

protected speech,” including the speech of third parties not before the Court, “especially when

the overbroad statute imposes criminal sanctions.” Va. v. Hicks, 539 U.S. 113, 119 (2003).

        23.     In this case, the Act has no plainly legitimate sweep because it expressly imposes

an impermissible content-based restriction on speech in traditional public forums, and because,

even under intermediate scrutiny, the Act is not narrowly tailored to the State’s interest in

protecting judicial proceedings against improper influence. In other words, the Act imposes a

facially invalid restriction on speech in traditional public forums. It is therefore unconstitutional

in all its applications.



                                                  11
        Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 12 of 14




       24.     But even if there might exist some potential applications of the Act that would not

violate the First Amendment, the vast majority of the Act’s applications would still be

unconstitutional. Under those circumstances, the Act would still be facially invalid under the

substantial overbreadth doctrine. See Initiative & Referendum Inst. v. U.S. Postal Serv., 417 F.3d

1299, 1313 (D.C. Cir. 2005).

       IV.     The Act violates the First Amendment as applied to Picard.

       25.     Jury nullification advocacy is generally entitled to the full protection of the First

Amendment, even when it takes place outside a courthouse. See, e.g., Verlo v. City & Cty. of

Denver, 124 F. Supp. 3d 1083, 1091 (D. Colo. 2015) (granting a preliminary injunction allowing

the Fully Informed Jury Association and other plaintiffs to hand out jury nullification pamphlets

outside a state courthouse); Heicklen, 858 F. Supp. 2d at 271–74 (construing the federal jury

tampering statute to exclude jury nullification advocacy outside a federal courthouse).

       26.     The Act unconstitutionally prohibits Picard from engaging in jury nullification

advocacy on public streets outside of New York courthouses.

       27.     The Act’s application to Picard cannot satisfy strict or even intermediate First

Amendment scrutiny.

       V.      The Act cannot be saved by a narrowing construction.

       28.     “Under the constitutional avoidance canon, when statutory language is susceptible

of multiple interpretations, a court may shun an interpretation that raises serious constitutional

doubts and instead may adopt an alternative that avoids those problems. But a court relying on

that canon still must interpret the statute, not rewrite it.” Jennings v. Rodriguez, 138 S. Ct. 830,

836 (2018).




                                                 12
        Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 13 of 14




       29.     The constitutional avoidance canon is unavailing here, however, because the text

of the Act is not susceptible to any interpretations that would resolve the Act’s facial First

Amendment defects.

       30.      Chief Magliano previously asserted that the Act should be interpreted to prohibit

speech concerning specific trials currently pending in a nearby courthouse. Magliano Mot. to

Dismiss at 8. Because Picard’s jury nullification advocacy “does not focus on any particular case

currently on trial,” Chief Magliano maintained that Picard speech is “beyond the scope of the

Act.” Id. at 12. But Chief Magliano’s preferred interpretation of the Act does not address the

law’s facial deficiencies. Even if the Act is interpreted to apply only to speech concerning a

“particular case currently on trial” in a nearby courthouse, the Act would still be a content-based

restriction on speech in traditional public forums, and it would still fail both strict and

intermediate scrutiny because it is not narrowly drawn to the State’s interest in protecting judicial

proceedings against improper influence.

       31.     The Court cannot avoid addressing these problems by interpreting the Act not to

apply to Picard, especially because Chief Magliano’s proposed interpretation does nothing to

address the First Amendment rights of third parties whose interests are also before the Court on

Plaintiff’s facial challenge. See, e.g., Va. v. Am. Booksellers Ass’n, 484 U.S. 383, 392–93 (1988)

(recognizing that plaintiffs raising facial First Amendment claims may assert the free expression

interests of third parties not before the Court).

       32.     Because the Act is not susceptible to any interpretation that would save it from

unconstitutionality, this Court should hold that the Act facially violates the First Amendment and

grant appropriate declaratory and injunctive relief.




                                                    13
         Case 1:19-cv-03059-DLC Document 45 Filed 03/06/20 Page 14 of 14




   VI.         Plaintiff satisfies the permanent injunction factors.

         33.      “The party requesting permanent injunctive relief must demonstrate (1)

irreparable harm (here, a constitutional violation) and (2) actual success on the merits.”

Ognibene v. Parks, 671 F.3d 174, 182 (2d Cir. 2011). See also Amoco Prod. Co. v. Vill. of

Gambell, 480 U.S. 531, 546 n.12 (1987) (“The standard for a preliminary injunction is

essentially the same as for a permanent injunction with the exception that the plaintiff must show

a likelihood of success on the merits rather than actual success.”).

         34.      For the reasons set forth above, Picard succeeds on the merits of his First

Amendment claim. Because “[t]he loss of First Amendment freedoms, for even minimal periods

of time, unquestionably constitutes irreparable injury,” Elrod v. Burns, 427 U.S. 347, 373 (1976).

Picard also satisfies the irreparable harm requirement.

         35.      Furthermore, because the Act facially violates the First and Fourteenth

Amendments, a facial injunction is warranted. Califano v. Yamaski, 442 U.S. 682, 702 (1979)

(“[T]he scope of injunctive relief is dictated by the extent of the violation established.”); accord

John Doe No. 1 v. Reed, 561 U.S. 186, 194 (2010).

         36.      Alternatively, a permanent injunction prohibiting Defendants from enforcing the

Act against Picard is warranted.



Tendered by:

/s/ Brian Hauss
Brian Hauss
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, New York 10004
(212) 549-2500
bhauss@aclu.org

Counsel for Plaintiff

                                                   14
